J-S68041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ANGEL SANTOS

                            Appellant                No. 132 EDA 2015


               Appeal from the PCRA Order November 18, 2014
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0004603-2011
                                          CP-39-CR-0005159-2011


BEFORE: BENDER, P.J.E., DONOHUE, J., and MUNDY, J.

JUDGMENT ORDER BY MUNDY, J.:                   FILED NOVEMBER 06, 2015

       Appellant, Angel Santos, appeals pro se1 from the November 18, 2014

order dismissing his petition for relief filed pursuant to the Post Conviction

Relief Act, 42 Pa.C.S.A. §§ 9541-9546.2 After careful review, we affirm.

____________________________________________
1
  We note the PCRA court appointed counsel, who subsequently withdrew
pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), and
their progeny. Appellant does not challenge said withdrawal on appeal.
2
  On March 26, 2015, this Court entered an order directing Appellant to show
cause why his appeal from docket number CP-39-CR-4603-2011 should not
be quashed under Pennsylvania Rule of Appellate Procedure 301(a)(1), as
the November 18, 2014 order was only entered on the docket for CP-39-CR-
5159-2011.    Superior Court Order, 3/26/15, at 1.         Appellant filed a
response, and this Court entered another order forwarding the issue to the
merits panel. Superior Court Order, 4/15/15, at 1. Upon review of the
record, we note that the two docket numbers were consolidated, insofar as
the Commonwealth agreed to nolle pros all charges at CP-39-CR-4603-2011,
(Footnote Continued Next Page)
J-S68041-15


        On October 24, 2012, Appellant entered a negotiated guilty plea to

one count of possession with intent to deliver, and the trial court imposed a

sentence of five to ten years’ imprisonment.3           Appellant filed an untimely

post-sentence motion on November 19, 2012, which the trial court denied

on January 3, 2013. Appellant filed a pro se notice of appeal on January 14,

2013, which this Court quashed as untimely on February 3, 2014. Superior

Court Order, 2/3/14, 251 EDA 2013, at 1. Therefore, Appellant’s judgment

of sentence became final 30 days from the imposition of sentence, which

was November 26, 2012.4               See generally 42 Pa.C.S.A. § 9545(b)(3);

Commonwealth v. Brown, 943 A.2d 264, 268 (Pa. 2008). Appellant filed

the instant petition on March 17, 2014, which was untimely because it was

not filed within one year of his judgment of sentence becoming final, i.e., by

November      26, 2013.5          See generally    42    Pa.C.S.A.   §   9545(b)(1).

Furthermore, neither Appellant’s brief, nor his PCRA petition alleges that any
                       _______________________
(Footnote Continued)

as part of the comprehensive plea bargain. N.T., 10/24/12, at 2. Therefore,
there is no Rule 301 issue in this case, and the rule is discharged.
3
    35 P.S. § 780-113(a)(30).
4
  We note that the 30th day fell on Friday, November 23, 2012, which was
the day after Thanksgiving. Therefore, Appellant’s notice of appeal was due
Monday, November 26, 2012. See generally 1 Pa.C.S.A. § 1908.
5
 We treat March 17, 2014 as the filing date under the Prisoner Mailbox Rule,
because the record contains the envelope in which Appellant mailed his
petition. Said envelope is postmarked March 17, 2014. See generally
Commonwealth v. Chambers, 35 A.3d 34, 38 (Pa. Super. 2011) (citation
omitted), appeal denied, 46 A.3d 715 (Pa. 2012).



                                            -2-
J-S68041-15


exception to the PCRA time-bar applies.6 See Commonwealth v. Taylor,

933 A.2d 1035, 1039 (Pa. Super. 2007) (stating, “[t]he PCRA specifically

provides that a petitioner raising one of the statutory exceptions to the

timeliness     requirements       must     affirmatively   plead   and   prove   the

exception[]”) (citation omitted), appeal denied, 951 A.2d 1163 (Pa. 2008).

       Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s PCRA petition.7              Accordingly, the PCRA court’s

November 18, 2014 order is affirmed.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2015




____________________________________________
6
  We note that although neither party, nor the PCRA court addressed the
petition’s untimeliness, it is axiomatic that the PCRA time-bar is jurisdictional
in nature, cannot be waived by the Commonwealth, and this Court is
required to raise the same sua sponte. Commonwealth v. Concordia, 97
A.3d 366, 371 (Pa. Super. 2014) (citations omitted).
7
 To the extent that our analysis differs from the PCRA court’s, we note that
we may affirm the PCRA court on any legal basis supported by the record.
Commonwealth v. Doty, 48 A.3d 451, 456 (Pa. Super. 2012).



                                           -3-